                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THE PRUDENTIAL INSURANCE                               Case No. 2:17-CV-900 JCM (VCF)
                      COMPANY,
                 8                                                                             ORDER
                                                             Plaintiff(s),
                 9
                              v.
               10
                      FAITH LEE, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Prudential Insurance Company of America
               14
                      v. Lee et al., case number 2:17-cv-00900-JCM-VCF.
               15
                             The last activity in this case was a status report filed by the now-deceased defendant
               16
                      Faith Lee on July 20, 2020. (ECF No. 119). Lee reported that defendant Petra Wilson’s
               17
                      bankruptcy matter was still pending and that the parties would apprise the court when the
               18
                      matter concluded. (Id. at 2; see also ECF No. 113 (notice of bankruptcy proceedings)). The
               19
                      parties also reported their intent to substitute Lee as a party after the automatic bankruptcy stay
               20
                      is lifted. (ECF No. 119 at 2).
               21
                             Accordingly,
               22
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that counsel for Lee shall
               23
                      file a status report within seven days of this order. The status report should update the court
               24
                      on the bankruptcy matter and what, if any, action the court needs to take to resolve this case.
               25
                             DATED May 3, 2021.
               26
               27                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
